DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 02/23/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the full statutory term of any patent granted on pending reference Application Number 16/841454 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Arguments
Applicant’s arguments filed 02/23/2022 have been considered but are moot in view of a new ground of rejections.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9-14, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Rakshit et al. (US 2020/0177960 A1 – hereinafter Rakshit) and Ryu (US 2012/0017239 A1 – hereinafter Ryu).
Regarding claim 1, Rakshit discloses a system, comprising: a processor ([0052]-[0053] – processor(s) 501); and a memory ([0052]-[0053] – memory 502) that stores executable instructions ([0053] – program instructions stored in storage 505 and memory 502) that, when executed by the processor ([0053] – executed by processor(s) 501), cause the processor to: access first metadata related to a step of a video procedure for a task to determine a category for the step of the video procedure ([0013]; [0029]-[0036] – accessing descriptive information associated with what are detected in the video, e.g. a person, articles of clothing a person is earing, furniture, etc., to determine a classification of the content, e.g. a smart television via labeling as further described in at least [0033]); link, based on the category of the step of the video procedure ([0013]; [0029]-[0036] – based on the identified classification), the step of the video procedure with at least a portion of a second video procedure to generate a hypervideo that comprises a sub-task for the task, wherein the hypervideo is a video stream that comprises one or more interactive hypermedia elements associated with the task ([0041]-[0043] – determining a related video content that comprises a sub-task for the task in the video content, e.g. including “how-to and/or purchase information”, and linking the related video content into a hypervideo); and display the hypervideo via a display ([0013]; [0041]-[0043] – displaying the hypvervideo via a display comprising links to corresponding related content).
However, Rakshit does not disclose the category being determined by a category dictionary, wherein the category dictionary comprises a mapping of metadata to a plurality of categories.
Ryu discloses a category being determined by a category dictionary, wherein the category dictionary comprises a mapping of metadata to a plurality of categories ([0018]; [0077]-[0079]; Fig. 9 - a category of each object may be determined by utilizing an object name dictionary in which a plurality of object names are stored for each category, by analyzing context of a part where the object name appears, wherein metadata are keywords that describe the objects).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Ryu into the system taught by Rakshit to remove ambiguity in the category determination (Ryu: [0018]).
Regarding claim 2, Rakshit also discloses the executable instructions cause the processor to: determine one or more objects in the step of the video procedure ([0013]; [0029]-[0036]); and generate the first metadata based on the one or more objects ([0013]; [0029]-[0036]).
Regarding claim 3, Rakshit also discloses the executable instructions cause the processor to: generate video procedure metadata for the video procedure based on the category for the step of the video procedure ([0013]; [0029]-[0036]).
Regarding claim 4, Rakshit also discloses the executable instructions cause the processor to: segment the video procedure to generate a segmented portion of the video procedure that is associated with the step of the video procedure ([0036] – generating a segment of the video); and determine video procedure metadata based on an object detection process associated with the segmented portion of the video procedure ([0029]-[0036] – recognizing and comparing objects detected in the segment).
Regarding claim 5, Rakshit also discloses the executable instructions cause the processor to: link, based on the category for the step of the video procedure, the step of the video procedure with a document associated with the step for the task ([0041]-[0043] – based on the classification of the video, determining a related video content that comprises a sub-task for the task in the video content, e.g. including “how-to and/or purchase information” or installation document, and linking the related video content into a hypervideo); and display data related to the document as an interactive hypermedia element of the hypervideo via the display ([0040]; Figs. 4A-4B).
Regarding claim 6, Rakshit also discloses the executable instructions cause the processor to: link, based on the category for the step of the video procedure, the step of the video procedure with an audio recording associated with the step for the task ([0041]-[0043] – based on the classification of the video, determining a related video content that comprises a sub-task for the task in the video content, e.g. including sound as further described in at least [0019], and linking the related video content into a hypervideo – in view of Kozloski discussed in claim 1 above, the task as the industrial task); and present the audio recording as an interactive hypermedia element of the hypervideo via a speaker ([0040] – presenting the related content when the link is selected, as sound as further described in at least [0019]).
Regarding claim 9, Rakshit discloses a system, comprising: a processor ([0052]-[0053] – processor(s) 501); and a memory ([0052]-[0053] – memory 502) that stores executable instructions ([0053] – program instructions stored in storage 505 and memory 502) that, when executed by the processor ([0053] – executed by processor(s) 501), cause the processor to: access first metadata related to a step of a video procedure for a task to determine a category for the step of the video procedure ([0013]; [0029]-[0036] – accessing descriptive information associated with what are detected in the video, e.g. a person, articles of clothing a person is earing, furniture, etc., to determine a classification of the content, e.g. a smart television via labeling as further described in at least [0033]); link, based on the category of the step of the video procedure ([0013]; [0029]-[0036] – based on the identified classification), the step of the video procedure with at least a portion of a second video procedure to generate a hypervideo, wherein the hypervideo is a video stream that comprises one or more interactive hypermedia elements associated with the task ([0041]-[0043] – determining a related video content that comprises a sub-task for the task in the video content, e.g. including “how-to and/or purchase information”, and linking the related video content into a hypervideo); and display the hypervideo via a display ([0013]; [0041]-[0043] – displaying the hypvervideo via a display comprising links to corresponding related content).
However, Rakshit does not disclose the category being determined by a category dictionary, wherein the category dictionary comprises a mapping of metadata to a plurality of categories.
Ryu discloses a category being determined by a category dictionary, wherein the category dictionary comprises a mapping of metadata to a plurality of categories ([0018]; [0077]-[0079]; Fig. 9 - a category of each object may be determined by utilizing an object name dictionary in which a plurality of object names are stored for each category, by analyzing context of a part where the object name appears, wherein metadata are keywords that describe the objects).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Ryu into the system taught by Rakshit to remove ambiguity in the category determination (Ryu: [0018]).
Claim 10 is rejected for the same reason as discussed in claim 2 above.
Claim 11 is rejected for the same reason as discussed in claim 3 above.
Claim 12 is rejected for the same reason as discussed in claim 4 above.
Claim 13 is rejected for the same reason as discussed in claim 5 above.
Claim 14 is rejected for the same reason as discussed in claim 6 above.
Regarding claim 17, Rakshit discloses a system, comprising: a processor ([0052]-[0053] – processor(s) 501); and a memory ([0052]-[0053] – memory 502) that stores executable instructions ([0053] – program instructions stored in storage 505 and memory 502) that, when executed by the processor ([0053] – executed by processor(s) 501), cause the processor to: access first metadata related to a step of a video procedure for a task to determine a category for the step of the video procedure ([0013]; [0029]-[0036] – accessing descriptive information associated with what are detected in the video, e.g. a person, articles of clothing a person is earing, furniture, etc., to determine a classification of the content, e.g. a smart television via labeling as further described in at least [0033]); link, based on the first metadata related to the step of the video procedure ([0013]; [0029]-[0036] – based on the identified classification), the step of the video procedure with at least a portion of a second video procedure to generate a hypervideo that comprises a sub-task for the task ([0041]-[0043] – determining a related video content that comprises a sub-task for the task in the video content, e.g. including “how-to and/or purchase information”, and linking the related video content into a hypervideo); and display the hypervideo via a display ([0013]; [0041]-[0043] – displaying the hypvervideo via a display comprising links to corresponding related content).
However, Rakshit does not disclose the category being determined by a category dictionary, wherein the category dictionary comprises a mapping of metadata to a plurality of categories.
Ryu discloses a category being determined by a category dictionary, wherein the category dictionary comprises a mapping of metadata to a plurality of categories ([0018]; [0077]-[0079]; Fig. 9 - a category of each object may be determined by utilizing an object name dictionary in which a plurality of object names are stored for each category, by analyzing context of a part where the object name appears, wherein metadata are keywords that describe the objects).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Ryu into the system taught by Rakshit to remove ambiguity in the category determination (Ryu: [0018]).
Regarding claim 18, Rakshit also discloses the executable instructions cause the processor to link the step of the video procedure with a document associated with the step for the task ([0041]-[0043] – based on the classification of the video, determining a related video content that comprises a sub-task for the task in the video content, e.g. including “how-to and/or purchase information” or installation document, and linking the related video content into a hypervideo); and display data related to the document as an interactive hypermedia element of the video stream via the display ([0040]; Figs. 4A-4B).
Regarding claim 19, Rakshit also discloses the executable instructions cause the processor to: link the step of the video procedure with an audio recording associated with the step for the task ([0041]-[0043] – based on the classification of the video, determining a related video content that comprises a sub-task for the task in the video content, e.g. including sound as further described in at least [0019], and linking the related video content into a hypervideo – in view of Kozloski discussed in claim 1 above, the task as the industrial task); and present the audio recording as an interactive hypermedia element of the hypervideo via a speaker ([0040] – presenting the related content when the link is selected, as sound as further described in at least [0019]).
Claims 7, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rakshit and Ryu as applied to claims 1-6, 9-14, and 17-19 above, and further in view of Janakiraman et al. (US 2019/0186779 A1 – hereinafter Janakiraman).
Regarding claim 7, see the teachings of Rakshit and Ryu as discussed in claim 1 above, in which Rakshit also discloses the executable instructions cause the processor to: link, based on the category for the step of the video procedure, the step of the video procedure with data for the step for the task ([0041]-[0043] – based on the classification of the video, determining a related video content that comprises a sub-task for the task in the video content, e.g. including sound as further described in at least [0019], and linking the related video content into a hypervideo – in view of Kozloski discussed in claim 1 above, the task as the industrial task); and display the data as an interactive hypermedia element of the hypervideo via the display ([0040]; Figs. 4A-4B).
Rakshit and Ryu do not discloses the data as historical data associated with a work history for the step of the task.
Janakiraman also discloses data as historical data associated with a work history  and displaying the historical data associated with a work history ([0061] – displaying a checklist of completed tasks).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Janakiraman above into the system taught by Rakshit and Ryu to allow users to easily keep track of a completed task.
Claim 15 is rejected for the same reason as discussed in claim 7 above.
Regarding claim 20, see the teachings of Rakshit and Ryu as discussed in claim 17 above, in which Rakshit also discloses the executable instructions cause the processor to: link the step of the video procedure with data for the step for the task ([0041]-[0043] – based on the classification of the video, determining a related video content that comprises a sub-task for the task in the video content, e.g. including sound as further described in at least [0019], and linking the related video content into a hypervideo – in view of Kozloski discussed in claim 1 above, the task as the industrial task); and display the data as an interactive hypermedia element of the hypervideo via the display ([0040]; Figs. 4A-4B).
Rakshit and Ryu do not discloses the data as historical data associated with a work history for the step of the task.
Janakiraman also discloses data as historical data associated with a work history  and displaying the historical data associated with a work history ([0061] – displaying a checklist of completed tasks).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Janakiraman above into the system taught by Rakshit and Ryu to allow users to easily keep track of a completed task.
Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Rakshit and Ryu as applied to claims 1-6, 9-14, and 17-19 above, and further in view of Bell et al. (US 2016/0028895 A1 – hereinafter Bell).
Regarding claim 8, see the teachings of Rakshit and Ryu as discussed in claim 1 above. Rakshit and Ryu do not disclose the executable instructions cause the processor to: initiate, based on the category for the step of the video procedure, a video conference with a computing device associated with an on-demand expert.
Bell discloses executable instructions cause a processor to: initiate, based on a determined topic ([0026] – identifying a topic), a video conference with a computing device associated with an on-demand expert ([0027]-[0029] – determining an expert based on the determined topic and initiating a conference call).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Bell into the system taught by Rakshit and Ryu so that the user can seek assistance from experts in solving a particular problem.
Claim 16 is rejected for the same reason as discussed in claim 8 above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q DANG whose telephone number is (571)270-1116.  The examiner can normally be reached on IFT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Q Tran can be reached on 571-272-7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HUNG Q DANG/Primary Examiner, Art Unit 2484